Citation Nr: 0712706	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  98-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a back 
disability.  The veteran subsequently initiated and perfected 
an appeal of this determination.  

This claim has twice been denied by the Board, in June 2002 
and May 2005, and on each occasion these decisions were 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 2003 and October 2006 orders, the Court 
vacated the Board's decisions, respectively, and remanded 
this issue to the Board for further consideration.  In the 
most recent October 2006 order, the Court, in vacating the 
Board's decision, affirmed an October 2006 Joint Motion for 
Remand which found inadequate evidentiary development and 
inadequate reasons and bases on the part of VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2006 order, the Court granted an October 2006 
Joint Motion for Remand which found VA had failed to fully 
develop the veteran's service connection claim for a back 
disability and failed to provide adequate reasons and bases 
for the May 2005 Board denial of the veteran's claim.  
Specifically, the motion found VA had failed to request unit 
records to verify the veteran's contentions that he 
participated in combat, and was therefore entitled to the 
combat presumptions of 38 U.S.C.A. § 1154(b) (West 2002).  
For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

The veteran's alleged initial back injury was reportedly 
sustained during service in Vietnam when he fell off a 
construction vehicle while seeking cover during a mortar 
attack.  VA has yet to seek morning reports or other unit 
records which would confirm such an incident.  Available 
records confirm the veteran was stationed in Vietnam from 
August 1967 to August 1968, and the incident is claimed to 
have been incurred in the spring of 1968 while serving with 
the 610th Engineer Company, stationed at Cam Ranh Bay, 
Vietnam.  The RO should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) to request this 
unit's morning reports and/or related records to determine if 
they came under mortar attack as claimed by the veteran.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
This duty includes obtaining pertinent military records 
identified by the veteran.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake necessary 
action to attempt to verify the occurrence 
of the veteran's alleged combat exposure 
in service.  The RO should forward to the 
JSRRC all supporting evidence regarding 
the veteran's service with the 610th 
Engineer Company stationed at Cam Ranh 
Bay.  Specifically, the RO should request 
verification of the claimed mortar attack 
at that base in the spring of 1968.  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.  

2.  After the requested development has 
been completed, the RO should review the 
record and determine whether any 
additional development is indicated.  The 
RO should then adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


